Citation Nr: 1430808	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-36 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), to include on an extraschedular basis.

 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Board remanded the appeal for additional development which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board determined that although the Veteran did not meet the schedular criteria for a TDIU, there was sufficient cause to refer the claim to the Director of Compensation and Pension (C&P) for consideration of entitlement to TDIU on an extraschedular basis.  In August 2012, the Director of C&P determined that the Veteran did not warrant an award of TDIU on an extraschedular basis.

Subsequent to the Director's determination, the RO granted service connection for radiculopathy of the left lower extremity and awarded a 40 percent disability rating effective from July 26, 2012; which increased the Veteran's combined rating to 70 percent.  The RO also awarded a total disability rating of 100 percent from October 16, 2012, to January 31, 2013, for a period of convalescence.

In a February 2013 rating decision, the RO reduced the evaluation for radiculopathy of the left lower extremity to 0 percent effective May 1, 2014; thereby reducing the Veteran's combined rating to 50 percent effective May 1, 2014.  

In light of these rating decisions, the Veteran met the schedular requirement for a TDIU from July 26, 2012, to October 15, 2012, and from January 31, 2013, to April 30, 2014.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, it must still be determined whether his service-connected disabilities precluded him from being able to obtain and retain gainful employment for those periods.  Further development is necessary in this regard.  

The Veteran generally contends that his service-connected bilateral knee and lumbar spine disabilities have kept him from gainful employment; however, he also has specifically asserted that the pain medications for his service-connected disabilities cause marked interference with his employability.  This specific contention does not appear to have been considered by the Director of C&P.

In addition, the record contains conflicting statements from the Veteran regarding his prior work history.  On his VA Form 21-4192 dated in April 2008, the Veteran indicated that he worked in sales at Serenity Enterprises from November 1998 to December 2007, and left because he was no longer able to work due to the effects of his medication.  However, in another statement provided in April 2008, he identified 16 different jobs that he held from 1998 to 2007 and asserted he was unable to maintain those jobs due to the constant pain from his disabilities.  On remand, the Veteran should be allowed to clarify his employment history. 

In a statement submitted in September 2012, the Veteran reported he went back to work from March 2011 until July 2012, but he was in a different industry and "severely under-employed."  It appears that the Veteran is asserting he had 'marginal employment,' but the existing record contains no details regarding the Veteran's work history since December 2007.  Accordingly, the Board must obtain further information regarding the Veteran's employment from March 2011 to July 2012, including the occupation, job requirements, and salary.  

Finally, as the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical report must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the Veteran regarding his work history, particularly since December 2007, to include a statement as to his current employment status.  He should be asked to submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers etc.) documenting marginal employment, if any, due to his service-connected disabilities, that is, any jobs obtained and maintained that resulted in earned annual income not exceeding the poverty threshold for one person.  All actions to obtain the requested information should be documented fully in the claims file.

2.  Ask the Veteran to identify any additional medical records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records that are identified and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their effect on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation from December 2007 to the present.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and prior work history.  All finding and conclusions should be set forth in the report and must be accompanied by a thorough rationale.

The examiner is also to comment as to any additional limitations placed on the Veteran's employability resulting from his service-connected disabilities and specifically, from the medications prescribed for those disabilities.  If the examiner finds that the Veteran is capable of moderate-duty, light-duty, or sedentary employment, he or she should comment as to whether this qualifies as substantially gainful employment.  

The examiner is advised that marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

5.  Thereafter, again refer the claim to the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis, particularly in light of the Veteran's assertion that the pain medications used for his service-connected disabilities cause marked interference with his employability.  

6.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be sent a supplemental statement of the case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



